     Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO



FREDERICK R. BACA,

      Plaintiff,

v.                                                      Civ. No. 19‐570 KWR/GBW

CLOVIS POLICE DEPARTMENT, et al.,

      Defendants.



          PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER comes before me on Defendant City of Clovis’s Motion to

Dismiss (doc. 17) and Motion to Strike Plaintiff’s (Second) Amended Complaint (doc. 23),

pursuant to the Court’s Order of Reference (doc. 15). Having reviewed the Motions and

the related pleadings (doc. 13, 22), I recommend GRANTING in part and DENYING in

part the Motion to Dismiss and GRANTING IN PART the Motion to Strike.

I.    BACKGROUND

      Plaintiff, a prisoner proceeding pro se and in forma pauperis, initiated the present

suit on June 17, 2019, asserting claims pursuant to 42 U.S.C. § 1983. Doc. 1. On July 20,

2020, the Court filed an Order Directing Amendment, requiring Plaintiff to clarify the

scope of his claims and to use the Court’s official § 1983 form complaint. Doc. 10. On

September 21, 2020, Plaintiff filed his Amended Complaint. Doc. 13. Count I of the

Amended Complaint raises claims of excessive force, discrimination, and profiling. Id.
     Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 2 of 11




at 4. The facts alleged in support of these claims all relate to the conduct of Defendant

Timo Rosenthal, a police officer with the Clovis Police Department. Id. at 1, 4. In Count

II, Plaintiff raises a claim of “breach of duty as a first responder.” Id. at 4. The facts

alleged in support of this claim relate to conduct by Defendant Rosenthal, an unnamed

emergency medical technician, Plains Regional Medical Center, and Karla Garcia

Espinosa. Id. at 4–5.

       On October 20, 2020, the Court filed a Memorandum Opinion and Order

reviewing Plaintiff’s Amended Complaint pursuant to 28 U.S.C. § 1915(e). Doc. 14.

Liberally construing the Amended Complaint, the Court determined that Count I raises

a claim under federal law pursuant to 42 U.S.C. § 1983 while Count II raises a claim

under state law. Id. at 5–6. The Court found that the allegations against Defendant

Rosenthal “warrant[ed] additional investigation” and directed the issuance of notice

and waiver of service forms against Defendant Rosenthal and Defendant City of Clovis

(standing in for the Clovis Police Department). Id. at 3. The Court dismissed all claims

against the unnamed emergency medical technician, Plains Regional Medical Center,

and Karla Garcia Espinosa. Id. at 7. The Court determined that Plaintiff had failed to

adequately allege that these Defendants were state actors subject to liability under §

1983 and declined to exercise supplemental jurisdiction over the state law claims

against them. Id. at 4–6.




                                               2
      Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 3 of 11




       On November 10, 2020, Defendant City of Clovis returned an executed waiver of

service form. Doc. 16. On November 13, 2020, it filed a Motion to Dismiss. Doc. 17.

Subsequently, Plaintiff filed a document captioned “Amended Complaint.” Doc. 22.

On December 22, 2020, Defendant City of Clovis filed a Motion to Strike Plaintiff’s

(Second) Amended Complaint. Doc. 23. On January 8, 2021, Defendant City of Clovis

filed a Notice of Completion of Briefing on its Motion to Strike, noting Plaintiff’s failure

to respond. Doc. 24.

II.    MOTION TO DISMISS

       A. Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move the Court to

dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). To survive dismissal, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Leverington v. City of Colorado Springs, 643 F.3d 719, 723 (10th Cir. 2011) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). This standard does not require “detailed factual

allegations,” but does require more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citations omitted). When applying the standard, the Court must “assume

the truth of all well‐pleaded facts in the complaint, and draw all reasonable inferences

therefrom in the light most favorable to the plaintiffs.” Leverington, 643 F.3d at 723


                                                3
        Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 4 of 11




(quoting Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009)). However,

the Court need not accept the truth of any legal conclusions. Iqbal, 556 U.S. at 678.

         “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing

Twombly, 550 U.S. at 556). “[A] well‐pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232,

236 (1974)). A complaint need only “raise a right to relief above the speculative level on

the assumption that all [its] allegations … are true (even if doubtful in fact).” Id. at 555

(citations omitted). However, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).

         B. Analysis

         Defendant City of Clovis brings its Motion to Dismiss “only . . . to test whether,

even if true, the allegations made [by Plaintiff] state a claim against the municipality

under federal law.” Doc. 17 at 2. As Defendant City of Clovis points out, municipalities

cannot be held liable for the acts of their employees under 42 U.S.C. § 1983 on the basis

of a respondeat superior theory. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); see

also Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010). Instead, “[a] plaintiff


                                               4
     Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 5 of 11




suing a municipality under section 1983 for the acts of one of its employees must prove:

(1) that a municipal employee committed a constitutional violation, and (2) that a

municipal policy or custom was the moving force behind the constitutional

deprivation.” Myers v. Okla. Cnty. Bd. of Cnty. Comm’rs, 151 F.3d 1313, 1316 (10th Cir.

1998). The challenged policy or custom may take different forms. See Cacioppo v. Town

of Vail, 528 F. App’x 929, 931–32 (10th Cir. 2013) (unpublished). “A challenged practice

may be deemed an official policy or custom for § 1983 municipal‐liability purposes if it

is a formally promulgated policy, a well‐settled custom or practice, a final decision by a

municipal policymaker, or deliberately indifferent training or supervision.” Schneider v.

City of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013). For liability to

attach, the plaintiff must demonstrate a “direct causal link between the custom or policy

and the violation alleged.” Hollingsworth v. Hill, 110 F.3d 733, 742 (10th Cir. 1997)

(internal citations omitted). Generally, a “single incident of unconstitutional activity is

not sufficient to impose liability” under Monell. Butler v. City of Norman, 992 F.2d 1053,

1055 (10th Cir. 1993).

       Plaintiff does not identify any policy or custom of Defendant City of Clovis

(and/or Clovis Police Department) that was the moving force of any alleged violation of

his constitutional rights. In fact, Plaintiff does not allege any conduct by Defendant City

of Clovis (and/or Clovis Police Department) at all. All of Plaintiff’s live claims are

focused on the conduct of Defendant Rosenthal. Plaintiff alleges that, on or about


                                               5
    Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 6 of 11




January 5, 2019, Defendant Rosenthal stopped a vehicle in which Plaintiff was a

passenger and recognized Plaintiff from their prior acquaintance. Doc. 13 at 2. Plaintiff

alleges that Defendant Rosenthal stated that there was a “possible warrant” for

Plaintiff’s arrest and ordered him to exit the vehicle. Id. Plaintiff alleges that Defendant

Rosenthal grabbed Plaintiff’s arm, yanked him from the vehicle, and slammed him to

the ground. Id. Plaintiff alleges that Defendant Rosenthal handcuffed him and left him

on the ground, ignoring Plaintiff’s cries of pain in his shoulder and arm. Id. at 2–3.

Plaintiff alleges that Defendant Rosenthal accused Plaintiff of lying and dismissed the

assessment by medical professionals that Plaintiff had a fractured clavicle. Id. at 3.

Based on these factual allegations, Plaintiff asserts that Defendant Rosenthal “did in fact

use excessive force” against Plaintiff, “did in fact discriminate against [Plaintiff] because

he knew him previously,” and “did in fact profile [Plaintiff] because he looked like

someone he knew.” Id. at 4. Plaintiff further asserts that Defendant Rosenthal “was at a

breach of his duty because he ignored [Plaintiff’s] complaints of pain . . . and failed to

offer due care.” Id.

       After Defendant City of Clovis filed its Motion to Dismiss, Plaintiff filed a

document captioned “Amended Complaint.” Doc. 22. In substance, this document

appears to have been written in response to the Motion to Dismiss. Plaintiff asserts

that, “[a]s stated prior,” he “did in fact name Timo Rosenthal[,] an employee of the City

of Clovis Police Department[,] as a police officer and defendant” and that “a claim was


                                              6
     Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 7 of 11




in fact stated against” Defendant Rosenthal. Id. at 1. Plaintiff restates his allegations

against Defendant Rosenthal, including that Defendant Rosenthal used excessive force

by slamming Plaintiff to the ground and harassed, profiled, and discriminated against

him. Id. As noted below, the Court construes this filing, not as a pleading under Rule 8,

but as a response to the Motion to Dismiss. Nonetheless, the arguments it presents are

unavailing. Allegations against an individual law enforcement officer do not create a

cause of action against the municipality that employs him under § 1983. Therefore, I

recommend that Plaintiff’s federal claim against Defendant City of Clovis be dismissed

for failure to state a claim.

       The inquiry does not end with § 1983, however. As the Court found, Plaintiff’s

Amended Complaint appears “to raise § 1983 claims and state law claims against all

Defendants.” Doc. 14 at 3. While the Court declined to exercise supplemental

jurisdiction over the state law claims against the unnamed emergency medical

technician, Plains Regional Medical Center, and Karla Garcia Espinosa, it did not

address the state law claims against Defendants Rosenthal and City of Clovis. See id. at

5–7. In contrast to federal law, New Mexico permits actions to proceed against

governmental entities on the basis of respondeat superior. See Silva v. New Mexico, 745

P.2d 380, 385 (N.M. 1987). An entity may be held liable for the conduct of an employee

acting in the scope of his duties when the entity has a legal right to supervise or control




                                              7
       Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 8 of 11




the employee. See Weinstein v. City of Santa Fe ex rel. Santa Fe Police Dep’t, 916 P.2d 1313,

1318 (N.M. 1996).

        Plaintiff alleges that Defendant Rosenthal is an officer with the Clovis Police

Department and was performing duties at a checkpoint stop when he used excessive

force in arresting Plaintiff and then failed to provide medical care for Plaintiff’s injury.

Doc. 13 at 1–4. Defendant City of Clovis does not raise any arguments to defeat

Plaintiff’s state law claim against it. Accordingly, I recommend that dismissal be denied

as to Plaintiff’s state law claim against Defendant City of Clovis.

III.    MOTION TO STRIKE

        Defendant City of Clovis contends that Plaintiff’s second “Amended Complaint”

(filed at doc. 22) should be stricken because it is untimely pursuant to Rule 15(a)(1) and

Plaintiff did not seek Defendants’ consent or the Court’s leave pursuant to Rule

15(a)(2).1 Doc. 23 at 4–5. Defendant City of Clovis further contends that, if the Court

elects to construe Plaintiff’s filing as a motion for leave to amend, it should deny such




1 Federal Rule of Civil Procedure 15(a)(1) allows a party to amend his pleading once as a matter of course
if certain temporal conditions are met. Fed. R. Civ. P. 15(a)(1). Otherwise, the party must obtain the
written consent of opposing parties or leave of the Court. Fed. R. Civ. P. 15(a)(2). The undersigned does
not recommend resolution of this motion on the basis of untimeliness due to the fact that Plaintiff signed
the document on a date which would have made it timely under the “prison mailbox” rule despite
Plaintiff’s failure to comply with the technical requirements of that rule. See Price v. Philpot, 420 F.3d 1158,
1164 (10th Cir. 2005).

                                                       8
      Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 9 of 11




leave on grounds of futility,2 because the “Amended Complaint” fails to resolve the

deficiencies identified in the Motion to Dismiss. Id. at 5.

        As an amended complaint under Rule 8, Plaintiff’s filing at doc. 22 is deficient for

several reasons. At a minimum, a complaint must set forth (1) the grounds for this

Court’s jurisdiction; (2) the basis for the plaintiff’s entitlement to relief; and (3) a

demand for relief. Fed. R. Civ. P. 8(a). Upon reviewing Plaintiff’s original complaint,

the Court directed Plaintiff to “file a single, legible amended complaint” using the blank

42 U.S.C. § 1983 form that was sent to him on July 20, 2020. Doc. 10 at 2–3. On

September 21, 2020, Plaintiff filed his first Amended Complaint using the form as

instructed. Doc. 13. Plaintiff’s second “Amended Complaint” is a single handwritten

paragraph that does not conform to the Court’s official § 1983 form. See generally doc. 22.

It is not divided into discrete claims, it does not address the grounds for the Court’s

jurisdiction or the legal authority for Plaintiff’s claims (e.g., it does not cite 42 U.S.C. §

1983), it includes fewer factual allegations than Plaintiff has presented in previous

iterations of his complaint, and there is no demand for relief. In short, Plaintiff’s second

“Amended Complaint” does not comply with either the minimum requirements of Rule

8 or the Court’s prior order directing amendment.




2“A proposed amendment is futile if the complaint, as amended, would be subject to dismissal.” Jefferson
Cnty. Sch. Dist. No. R‐1 v. Moody’s Inv.’s Servs., Inc., 175 F.3d 848, 859 (10th Cir. 1999) (citations omitted).

                                                       9
      Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 10 of 11




        Accordingly, I recommend Plaintiff’s second “Amended Complaint” be stricken

as an operative complaint and Plaintiff’s first Amended Complaint (doc. 13) be

reinstated as the operative complaint in this matter. However, I recommend that the

filing should not be stricken from the docket, but instead construed as a response to

Defendant City of Clovis’s Motion to Dismiss. I further recommend that the Court

order the Clerk’s Office to revise the nomenclature on the docket to reflect the same.

IV.     CONCLUSION

        For the foregoing reasons, I recommend that the Court GRANT in part and

DENY in part Defendant City of Clovis’s Motion to Dismiss (doc. 17).

        I further recommend that the Court GRANT IN PART Defendant City of Clovis’s

Motion to Strike (doc. 23) and ORDER the Clerk’s Office to revise the docket to show

Plaintiff’s “Amended Complaint” (doc. 22) as a Response to Defendant City of Clovis’s

Motion to Dismiss (doc. 17).




                                            10
    Case 2:19-cv-00570-KWR-GBW Document 26 Filed 03/17/21 Page 11 of 11




       Further, Plaintiff is hereby notified that any further amendments to his complaint

will require that he seek leave of the Court in a motion that clearly explains the

amendments he wishes to make and why such amendments were not included in his

first Amended Complaint (doc. 13). Any future amendment filed without seeking leave

of the Court may be stricken without further notice.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen‐day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.




                                            11
